Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In light of the 2019 PEG, the claimed methods have been determined patent eligible. Upon reconsideration of the amended claims in view of the 2019 PEG and additional guidance provided by the Office, the examiner finds the claims to be eligible under 35 USC 101. While the claims are directed to an abstract idea the examiner finds that the claims integrate the identified abstract idea into a practical application under Step 2A.2. Under this step, the judicial exception is integrated into a practical application because the additional elements of the claims describes a process that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The recited additional elements, in combination, recite a particular manner of automatically determining whether a term located in a claims section of a patent document has non-literal support in a patent-related document by paring, by a patent analyzing device, the plurality of acceptable part name candidates into a plurality of variants based on a predetermined threshold of a frequency that the terms appear in the document corpus, the plurality of variants determined from a group consisting of using a parts index to determine synonyms of the plurality of acceptable part name candidates based on an occurrence of a plurality of part labels within the patent-related document, grouping the plurality of acceptable part name candidates into a part reference data to determine when a same last word appears in the patent-related document, and grouping the plurality of acceptable part name candidates that have the same part number and generating, by the patent analyzing device, one or more variant suggestions related to the selected term from the plurality of variants and transmitting the one or more variant suggestions to the client device . Thus, the claims are eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689